Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "a second lever” in line 3 and “the second lever” in line 6. There is insufficient antecedent basis for these limitations in the claim as “a second lever” is previously recited in claim 1, line 7. 
Claim 5 recites the limitation "an output cable" in line 5.  There is insufficient antecedent basis for this limitation in the claim as “an output cable” is previously recited in claim 1, lines 6-7.
Claim 8 recites the limitations "a seat adjustment assembly according to claim 5” in line 8 and “the second lever” in line 9. There is insufficient antecedent basis for these limitations. Perhaps “the” seat adjustment assembly (line 8) should be recited and a correction to “a second lever” should be made in claim 5. 
Claim 13 recites the limitations "a second lever” in line 2 and “the second lever” (twice) in line 5. There is insufficient antecedent basis for these limitations in the claim as “a second lever” is previously recited in claim 10, line 7. 
Claim 13 recites the limitation "an output cable" in line 4.  There is insufficient antecedent basis for this limitation in the claim as “an output cable” is previously recited in claim 10, line 6.
Claim 16 recites the limitation "a seat adjustment assembly according to claim 13” in line 8 and “the second lever” in line 9. There is insufficient antecedent basis for these limitations. Perhaps “the” seat adjustment assembly (line 8) should be recited and a correction to “a second lever” should be made in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO 2004/043739 (WO 739). 
For claim 1, WO 739 discloses a seat adjustment first lever (114a, FIG.3) adapted to be mounted to a first lateral end of a recline mechanism (Abstract) of a seatback, whereby rotation of the first lever about a pivot axis disengages the recline mechanism, the first lever comprising: 
a first lever input portion (526) extending from the pivot axis for manual rotation of the first lever; and 
a lever output portion (FIG.3) extending from the pivot axis and sized to receive an output cable (498) to connect the first lever to a second lever on a second lateral end of the recline mechanism.  
For claim 10, WO 739 discloses a seat adjustment assembly comprising: 
a first lever (114a) adapted to be mounted to a first lateral end of a recline mechanism of a seatback, 
whereby rotation of the first lever about a pivot axis disengages the recline mechanism, 
a first lever input portion (526) extending from the pivot axis of the first lever for manual rotation of the first lever; and 
an output cable (498) connected to a lever output portion of the first lever and connected to a second lever on a second lateral end of the recline mechanism.  
For claims 5 and 13, the second lever is adapted to be connected to a second lateral end of the recline mechanism; and the output cable connected to the first lever output portion of the first lever and connected to the second lever so that rotation of the first lever rotates the second lever to coordinate disengagement of the recline mechanism at the first lateral end and the second lateral end.  
For claims 6 and 14, a first biasing member (240) cooperates with the first lever to bias the first lever toward an engaged position of the recline mechanism.  
For claims 7 and 15, a second biasing member (on the opposite lateral side of the seat, the seat side corresponding with recliner half 12, FIG.1) cooperates with the second lever to bias the second lever toward the engaged position of the recline mechanism.  
For claims 8 and 16, the seat adjustment assembly of claims 5 and 13, respectively, is part of a seat assembly comprising: a pair of spaced apart seat support brackets; a seatback pivotally connected to the pair of spaced apart seat support brackets; a recline mechanism (FIG.1) connected to the pair of spaced apart seat support brackets and the seatback, 
the recline mechanism having an engaged position (upright position) whereby the seatback is locked relative to the pair of spaced apart seat support brackets, and a disengaged position (lowered position) whereby the seatback is pivotally adjustable relative to the pair of spaced apart seat support brackets (to pivot in a counter clockwise direction); and 
wherein the first lever is mounted to a first lateral end of the recline mechanism and the second lever is mounted to a second lateral end of the recline mechanism.  
For claims 9 and 17, WO 2004/043739 anticipates providing a seating arrangement (as a row of seats) comprising a first seat assembly and a second seat assembly (see specifically FIG.18 showing two seats laterally adjacent one another), each according to claim 8 or claim 16, respectively, aligned adjacent each other as a common seating row (FIG.18), wherein the first lever of each seat assembly is oriented laterally outboard and the second lever of each seat assembly is oriented laterally inboard and adjacent the other second lever.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 739 as applied above in view of WO 2006/0128290. 
WO 739 fails to provide the first lever input portion for manual rotation of the first lever being provided with a strap as recited. 
WO 290 teaches the use of a strap (94, FIG.1) for use to actuate floor release latches (90) via release handle (92. FIG.3) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided on the first lever input portion of the first lever of WO 739 a strap as taught by WO 739 in order to allow actuation of the first lever from a remote location to allow easier access to an occupant. 
For claim 19, WO 2004/043739, as modified, anticipates providing a seating arrangement (as a row of seats) comprising a first seat assembly and a second seat assembly (see specifically FIG.18 showing two seats laterally adjacent one another), each according to claim 8 or claim 16, respectively, aligned adjacent each other as a common seating row (FIG.18), wherein the first lever of each seat assembly is oriented laterally outboard and the second lever of each seat assembly is oriented laterally inboard and adjacent the other second lever.  

Claims 3-4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 739 as applied above with regard to claims 1 and 10 or unpatentable over WO 739, as modified, above with respect to claim 19, and further in view of Holdampf et al. (8496294).
WO 739 fails to provide a second lever input portion to allow for remote operation of the reclining mechanism, a feature taught by Holdampf et al. which includes a seat assembly (FIG.7) with lever (200) provided with input portion sized to receive an input cable (Bowden cable 222 having cable end 224) for actuation of the lever from a remote location (seat back handle 188) which allows an operator to pull handle and recline seat. Moreover, Holdampf et al. teaches the handle (188) being a manual lever connected to the input cable (222) so that movement (implicitly rotation) of the manual lever causes the lever (200) to disengage the recline mechanism to pivot the seatback. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lever of WO 739 with an input cable and corresponding manual lever as taught by Holdampf et al. in order to allow actuation of the reclining mechanism of the seat assembly from a more convenient location for the operator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The well known prior art shows other reclining mechanisms associated with seat assemblies of the prior art. FR 817 discloses a rotatable handle providing remote access to a cable input which pivots a backrest (1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616